 



May 30, 2013

 

 



 

Infinity Augmented Reality, Inc.

45 Broadway

New York, New York 10006

 

 

Gentlemen:

 

This letter confirms that I, AVROHOM ORATZ, hereby resign my position as
President, Chief Executive Officer, Director, and all other positions to which I
have been assigned, regardless of whether I served in such capacity, of the
Company, effective immediately. My resignation is not the result of any
disagreement with the Company on any matter relating to its operations, policies
(including accounting or financial policies) or practices.

 

Sincerely,

 



 

/s/ Avrohom Oratz               

Avrohom Oratz

 

Dated: May 30, 2013

 

 

 



 

